DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I and species A in the reply filed on 10/28/2022 is acknowledged.  Accordingly, claims 6-7 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
A) in Figure 3, an element with reference numeral 201 is shown but it is not disclosed in the specification;
B) in Figure 9, an element with reference numeral 104B is shown but it is not disclosed in the specification; and
C) page 6, third to last line, discloses “fluid 105 105”, which appears to contain a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites “wherein the container is scored to create sections of weakness”.  Paragraph [0025] discloses that “the body 102 has a variety of different embodiments of orifices for the expulsion of the fluid, this may include the use of orifices with a membrane secured over the orifice, scored sections of the body and the like.”  This discloses that orifices with a membrane over the orifice (which is claimed in claim 1) is a different embodiment from scored sections of the body, since the scored sections of the body create a weakened section that becomes the orifice for the expulsion of the fluid.  Claim 5 appears to improperly depend from claim 1, since it is not further limiting the embodiment of claim 1, rather it is a different embodiment.  Additionally, there is no disclosure that the scored portions have rupture membranes placed over, so claim 5 also cannot depend from claim 4.  As such, this claim will not be further treated on the merits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a plurality of orifices displaced at predetermined locations” and “a rupture membrane displaced over the plurality of orifices”.  The word “displaced” means “moved out of the usual or proper place”.  It appears the word “displaced” is not appropriate for what Applicant is trying to claim based on Applicant’s specification.  For purposes of examination, it will be assumed that Applicant intended to use the word “placed”.  Correction is required.
Claim 4 recites the limitation "the rupture membranes" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only introduced “a rupture membrane”, which is one membrane.  Correction is required.
Claim 5 recites “wherein the container is scored to create sections of weakness”.  Paragraph [0025] discloses that “the body 102 has a variety of different embodiments of orifices for the expulsion of the fluid, this may include the use of orifices with a membrane secured over the orifice, scored sections of the body and the like.”  This discloses that orifices with a membrane over the orifice (which is claimed in claim 1) is a different embodiment from scored sections of the body, since the scored sections of the body create weakened sections that become the orifices for the expulsion of the fluid.  Claim 5 appears to improperly depend from claim 1, since it is not further limiting the embodiment of claim 1, rather it is a different embodiment.  Additionally, there is no disclosure that the scored portions have rupture membranes placed over, so claim 5 also cannot depend from claim 4.  As such, this claim will not be further treated on the merits.
Claim 9 recites the limitation "the membranes" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only introduced “a rupture membrane”, which is one membrane.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al., US 11,098,456 B2 in view of RU 2 156 898 C1 (hereinafter will be referred to as RU ‘898).
Regarding claim 1, Ali teaches a rupturable pressure relieving fluid container apparatus comprising: 
an enclosure forming a container (12+40), wherein the container has a plurality of orifices (41) displaced at predetermined locations and sizes on the container (see Figure 1);
wherein an interior of the container is substantially water tight (disclosed to hold a fluid; column 2 lines 57-65); 
a fluid (column 2 lines 57-65) of a predetermined viscosity and bulk modulus (which any fluid would have) contained within the container; and 
whereby when a predetermined force acts upon the container and an interior volume decreased to a predetermined volume relative to a quantity of the fluid (last two lines of column 2 through first three lines of column 3), fluid is able to exit the interior of the container through at least one of the plurality of orifices (“Air passages 41 allow for compression of the barrier 10.  The air passages can be holes 41 through the top 40” (column 2 lines 47-48); move the fluid through the orifices (column 1 lines 62-65).
While Ali fails to disclose a rupture membrane placed over the plurality of orifices, RU ‘898 discloses an energy absorbing device and discloses that the device is filled with viscous material, the device having calibrated holes closed with a breakable membrane (Abstract in English).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ali’s orifices to include a rupture membrane placed over the plurality of orifices in view of RU ‘898’s disclosure based on obvious design choice to prevent debris from entering the container or clogging the orifices.  The resulting combination yields the limitation that the fluid will rupture the rupture membrane.
Regarding claim 2, as shown in Ali’s Figure 2 showing the cross section of the container, the walls of the container have a substantially uniform thickness.
Regarding claim 4, the resulting combination includes the container and the rupture membranes (see 112(b) rejection above) being a unitary component.
Regarding claim 8, the resulting combination includes the plurality of orifices being placed based on a desired direction in which the fluid is to be expelled (upwards).
Regarding claims 10 and 11, the inclusion of both claims proves a lack in criticality as to whether the membrane is secured to an exterior surface of the container or an interior surface of the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to secure the membrane to either an exterior surface of the container or an interior surface container since those are the only two locations to have the membrane covering the orifices.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a matter of obviousness.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of RU ‘898 as applied to claim 1 above, further in view of Rich, US 3,503,600.
Regarding claim 3, while the resulting combination fails to explicitly disclose that the size of the plurality of orifices is based on the bulk modulus of the fluid, RU ‘898 further discloses that the device has “calibrated holes” (Abstract in English).  Rich teaches a liquid shock absorber and discloses that energy absorption characteristics are dependent on the number of apertures, the size of apertures, and the type of liquid.  Since the bulk modulus is a constant property for each type of liquid, it is obvious based on Rich’s disclosure that the size of the plurality of orifices is based on the bulk modulus of the fluid, which is common engineering in designing the container to have energy absorption characteristics to expel the fluid when the container is compressed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of RU ‘898 as applied to claim 1 above, further in view of Elian et al., US 2014/0170446 A1.
Regarding claim 9, while the resulting combination fails to disclose a sensor integrated into the container to detect the rupturing of the membrane (see 112(b) rejection above), Elian discloses providing a sensor that detects when a membrane ruptures ([0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have a sensor integrated into the container to detect the rupturing of the membrane so that the container or membrane can be repaired or replaced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  GB 2 415 221 A is cited for the teaching of a energy absorbing crash barrier that is a container that holds a fluid and has a plurality of orifices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671